


115 HR 5466 IH: To exempt Social Security, Medicare, and Medicaid from any Federal balanced budget requirement, and for other purposes.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5466
IN THE HOUSE OF REPRESENTATIVES

April 11, 2018
Mr. Deutch introduced the following bill; which was referred to the Committee on the Budget

A BILL
To exempt Social Security, Medicare, and Medicaid from any Federal balanced budget requirement, and for other purposes.

 
1.Exemption of Social Security, Medicare, and Medicaid from Federal balanced budget requirementNotwithstanding any other provision of law, the following programs and any outlays resulting therefrom shall be exempt from any Federal balanced budget requirement: (1)All Social Security benefits payable under title II of the Social Security Act. 
(2)Payments under the Medicare program under title XVIII of the Social Security Act. (3)Payments to States under the Medicaid program under title XIX of such Act.  

